Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 164, 168, 175, 176, 186-187, 190 and 192 are pending and examined. Claims 1-163, 165-167, 169-174, 177-185 and 188-189, 191 and 193 have been cancelled.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 October 2021 has been entered.

Claim Objections
It is suggested that in claim 164 the limitation “a heterologous nucleotide sequence” be removed following the limitation “a promoter,”.
In claim 186, it appears that the CBDA should be produced as opposed to CBGA.

In claim 190, the limitation “said” prior to the limitation “at least one cannabinoid” should be removed.
Appropriate action is advised.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 164, 168, 175, 176, 186-187, 190 and 192 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 164 is directed to a method comprising “A method comprising”: the metes and bounds of the claim are indefinite because the scope of the method is unclear. 
It is suggested that the intention/purpose of the method be recited in the preamble of the claim.
Claim 186 presents the same issue and is therefore rejected for the same reason as provided for claim 164.
Claim 164 recites the limitation expressing a heterologous nucleotide sequence operably linked to a promoter, a heterologous nucleotide sequence encoding a catalase.
supra would obviate the rejection.
Claim 190 presents the same issue and is therefore rejected for the same reason as provided for claim 164.
Claim 164 also recites the limitation “CBCA synthase” rendering the metes and bounds of the claim indefinite. It is not clear if CBCA is heterologously expressed or is endogenously expressed. Moreover, it is unclear how CBCA synthase synthesizes THCA and CBDA.
Claim 190 recites the limitation “high level” production of cannabinoids, which is a relative term that renders the claim indefinite. The term “high level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 164, 175, 176, 187 and 192 are rejected for depending upon rejected base claims and for failing to remedy the issues of indefiniteness.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 164, 168, 175, 176, 186-187, 190 and 192 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for expressing the SEQ ID NO: 22, 46, 1, 3, 31, 11 or 13 in a tobacco cell, does not Cannabis cell to predictably produce cannabinoids.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
Here, the claims are drawn to methods that broadly encompass expressing THCA or CBDA synthases from any source and which may be variants of SEQ ID NO: 46 and 22, respectively, as recited in claim 164, or to producing cannabinoids which are toxic to the cell as encompassed by claim 186, or to producing high levels of water-soluble cannabinoids in a Cannabis cell as encompassed by claim 190.
Meanwhile, the specification teaches that only marginal levels of CBDA (the precursor of the cannabinoid CBD) was produced in vitro in tobacco plant leaves expressing CBDA synthase and a glycosyltransferase (see p. 55, Example 9), which is the opposite result of what one would expect.
In other words, one would expect the overexpressing CBDA synthase to increase CBDA levels and in turn exhaust CBGA levels, the precursor used to synthesize CBDA.
N. benthamiana cells having CBGA present in the culture media that glycosylated or hydroxylated CBGA is produced, with low to no hydroxylated CBDA present (p. 55, Example 10; see Figures 21 and 22). 
When these same exact constructs were used in Cannabis, varying levels of CBDA, not CBGA was produced, with varying levels of glycosylation (p. 56, Example 11; see also p. 66, Table 7; see p. 67, Table 8; see Figures 25 and 26). This is the opposite results as observed in tobacco.
However, with respect to the expression of cannabinoid synthases as encompassed by instant claim 164, the specification fails to adequately teach or provide guidance for predictably using the genus of enzymes as claimed, which encompass nucleotide sequences having as little as 80% sequence identity to SEQ ID NO: 46 and 22 (e.g., see p. 38, ¶ 2).
The failure of the specification to teach that this genus of enzymes can be predictably used in the instantly claimed methods is further compounded by the fact that specification fails to teach the critical domains or motifs that confer THCA or CBDA synthase functional activity.
Similarly, the state of the art teaches that minor changes in THCA structure can alter function: null THCA synthase contains a single nucleotide polymorphism that may render the enzyme unable to convert CBGA to THCA leading to the accumulation of CBGA (Garfinkel et al, 2021, Genes, 12:1-14; see Abstract).
et al, which teaches that different Cannabis strains have a different specificity and/or ability to convert CBGA to CBDA and/or THCA type products and that mutations to the gene are related to these cannabinoid compositions (2015, Phytochemistry, 116:57-68; see Abstract).
Thus, in light of the working examples and guidance in the specification, the breadth of the claims, and the state of the art which teaches that structures conferring THCA synthase functional activity are not well known, the skilled practitioner would resort to undue trial and error experimentation to identify, make and use the cannabinoid synthases as broadly claimed.
Regarding claims 186 and 190, the specification fails to provide guidance for making, in fact, stably transformed Cannabis plants that produce cannabinoids with the various combinations of nucleotides sequences as encompassed by the claims.
For example, different varieties of Cannabis appear to be incapable of predictably expressing transgenes as evidenced by CBDA extraction (see Figure 25, samples 5 and 11; see also p. 14 for figure description), and that even expressing CBDA and GT does not increase CBDA levels as would be expected (compare row 3 versus control in the last row): 
Assuming arguendo that one of skill in the art could predictably transform a Cannabis plant following the teachings of the instant specification, one would not expect to predictably prevent cytotoxicity arising from cannabinoid production in order to practice the methods as in instant claims 186 and 190.
For example, Sirikantaramas et al teach that CBGA, THCA and CBCA have been shown to induce cell death in tobacco and even C. sativa, while the byproduct of the  (Cannabis sativa L. - Botany and Biotechnology, 2017, section 8: p. 198, penultimate and last ¶; see also p. 199, ¶ 1; see also Morimoto et al, 2007, The Journal of Biological Chemistry, 282:20739-20751; e.g., see Abstract; see also Sirikantaramas et al, 2005, Plant Cell Physiol., 46:1578-1582; p. 1580, col. 2, ¶ 1 and p. 1581, col. 1).
While the specification teaches that a catalase is expressed to mitigate the effects of hydrogen peroxide toxicity, instant claim 186 fails to recite that it is expressed. As such, one would envision cytotoxicity to occur such that the claimed method could not be predictably practiced.
Moreover, the art teaches that cannabis cell cultures do not produce cannabinoids and that cannabinoids were not detected in cell suspension cultures or somatic embryos induced from cell suspension cultures suggesting that cannabinoid synthesis is under tissue specific and/or developmental control (Peč et al, 2010, Biotechnol Lett, 32:935-941; p. 936, col. 1, ¶ 1; see also Flores-Sanchez et al, 2009, Journal of Biotechnology, 143:157-168; p. 161, col. 2, last ¶ bridging p. 162; see also p. 165, col. 2).
Thus, transformation and genetic modification of Cannabis continues to be a challenging task with an efficient protocol for callus shoot induction needed for successful plant regeneration (Wrobel et al, 2018, Biotechnol Lett, 40:445-454; 451, col. 2, ¶ 1).
The skilled practitioner would first turn to the instant specification for guidance in making the Cannabis cells, plants and cultures as broadly claimed for use in the high level production and accumulation of water-soluble cannabinoids.
Cannabis cells, plants and cultures or for making and using the nucleic acid and amino acid sequences as broadly claimed.
Moreover, the prior art is also lacking in examples of predictable methods for transforming Cannabis cells, plants and cultures with transgenes, let alone those genes as encompassed by the claims in order to produce cannabinoids that are not toxic to the plant.
Finally, said practitioner would turn to undue trial and error experimentation for making and using the Cannabis cells, plants and cultures as broadly claimed. Therefore, in the absence of further guidance, undue experimentation becomes the burden of the practitioner.
 
Response to Arguments
It is noted that Applicant has not rebutted the rejection for the failure of the specification to enable any person skilled in the art to which it pertains to use the invention commensurate in scope with the claims. Therefore, the rejections is maintained for the reasons as set forth above. 

Claims 164, 168, 175, 176, 186-187, 190 and 192 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Instant claims 164, 168, 175, 176, 186-187, 190 and 192 are broadly drawn to methods that broadly encompass expressing THCA or CBDA synthases from any source and which may be variants of SEQ ID NO: 46 and 22, respectively, as recited in claim 164, or to producing cannabinoids which are toxic to the cell as encompassed by claim 186, or to producing high levels of water-soluble cannabinoids in a Cannabis cell as encompassed by claim 190.
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the specification describes that only marginal levels of CBDA (the precursor of the cannabinoid CBD) was produced in vitro in tobacco plant leaves expressing CBDA synthase and a glycosyltransferase (see p. 55, Example 9), which is the opposite result of what one would expect (i.e., overexpressing CBDA synthase should increase CBDA levels and decrease CBGA, the precursor used to synthesize CBDA).
Similarly, the specification describes when CBDA synthase with the trichome target sequence removed and a UDP glycosyltransferase and a Myb/catalase vector N. benthamiana cells having CBGA present in the culture media that glycosylated or hydroxylated CBGA is produced, with low to no hydroxylated CBDA present (p. 55, Example 10; see Figures 21 and 22). 
When these same exact constructs were used in Cannabis, varying levels of CBDA, not CBGA was produced, with varying levels of glycosylation (p. 56, Example 11; see also p. 66, Table 7; see p. 67, Table 8; see Figures 25 and 26). 
However, with respect to the expression of cannabinoid synthases as encompassed by instant claim 164, the specification fails to adequately describe predictably using the genus of enzymes as claimed, which encompass nucleotide sequences having as little as 80% sequence identity to SEQ ID NO: 46 and 22 (e.g., see p. 38, ¶ 2).
The failure of the specification to describe that this genus of enzymes can be predictably used in the instantly claimed methods is further compounded by the fact that specification fails to describe the critical domains or motifs that confer THCA or CBDA synthase functional activity.
Similarly, the state of the art describes that minor changes in THCA structure can alter function: null THCA synthase contains a single nucleotide polymorphism that may render the enzyme unable to convert CBGA to THCA leading to the accumulation of CBGA (Garfinkel et al, see Abstract).
Or see Onofri et al, which describes that different Cannabis strains have a different specificity and/or ability to convert CBGA to CBDA and/or THCA type products and that mutations to the gene are related to these cannabinoid compositions (see Abstract).

Regarding claims 186 and 190, the specification fails to describe, in fact, stably transformed Cannabis plants that produce cannabinoids with the various combinations of nucleotides sequences as encompassed by the claims.
For example, different varieties of Cannabis appear to be incapable of predictably expressing transgenes as evidenced by CBDA extraction (see Figure 25, samples 5 and 11; see also p. 14 for figure description), and that even expressing CBDA and GT does not increase CBDA levels as would be expected (compare row 3 versus control in the last row): 
Assuming arguendo that one of skill in the art could predictably transform a Cannabis plant following the description of the instant specification, one would not expect to predictably prevent cytotoxicity arising from cannabinoid production in order to practice the methods as in instant claims 186 and 190.
For example, Sirikantaramas et al describe that CBGA, THCA and CBCA have been shown to induce cell death in tobacco and even C. sativa, while the byproduct of the THCA synthase reaction is hydrogen peroxide, which is toxic to the cell (p. 198, penultimate and last ¶; see also p. 199, ¶ 1; see also Morimoto et al, see Abstract; see also Sirikantaramas et al, p. 1580, col. 2, ¶ 1 and p. 1581, col. 1).
While the specification describes that a catalase is expressed to mitigate the effects of hydrogen peroxide toxicity, instant claim 186 fails to recite that it is expressed. 
Moreover, the art describes that Cannabis cell cultures do not produce cannabinoids and that cannabinoids were not detected in cell suspension cultures or somatic embryos induced from cell suspension cultures suggesting that cannabinoid synthesis is under tissue specific and/or developmental control (Peč et al, p. 936, col. 1, ¶ 1; see also Flores-Sanchez et al, p. 161, col. 2, last ¶ bridging p. 162; see also p. 165, col. 2).
Thus, transformation and genetic modification of Cannabis continues to be a challenging task with an efficient protocol for callus shoot induction needed for successful plant regeneration (Wrobel et al, p. 451, col. 2, ¶ 1).
Therefore, without a further description of a representative number of structures from the broad genus of nucleic acid and amino acid sequences or a description of methods for transforming Cannabis cells and regenerating plants therefrom, Applicant has failed to sufficiently describe the methods as claimed.
Given the lack of written description in the specification with regard to the methods as claimed, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments
Applicant traverses the rejection of the claims because tobacco cells expressing CBDA synthase lacking a trichome targeting sequence produces up to 34 ppm leaves. Coupled with the fact that CBDA synthase was expressed in tobacco leaves, Applicant 
	This argument is not persuasive: if CBDA synthase is successfully expressed then it should convert the CBGA precursor to CBDA. Namely, there should be higher levels of CBDA than CBGA. This is not the case as evidenced by Figures 21 and 22. 
	In fact, even when CBGA is supplemented it appears that the CBDA synthase does not predictably convert CBGA to CBDA with the latter failing to be glycosylated at levels similar to or greater than glycosylate  CBGA (e.g., see Figure 22).
	Moreover, and as Applicant notes, the glycosylation of CBGA likely interfered with CBDA synthase conversion of CBGA into CBDA resulting in low detectable numbers. Thus, it does not appear that the methods result in the “high level” accumulation of glycosylated cannabinoids as required by instant claim 190.
	Applicant argues that the fact that CBGA is not produced in Cannabis as opposed to CBDA is immaterial (Applicant response dated 06 October 2021, p. 8, ¶ 1).
It is noted that this argument was raised to demonstrate the unpredictability in practicing the claimed invention: the same constructs yield different results in tobacco as compared to Cannabis.
	Second, not all lines predictably produced glycosylated CBDA as would be the expected result which raises the issue of whether water soluble cannabinoids are predictably produced by the methods (e.g., see Figure 26 comparing sample ID 10 versus 11).
	Applicant argues that the transformation of Cannabis plants is predictable based on the previously provided declarations and the fact that transgenes are expressed 
	Applicant’s argument is not persuasive because the issue is not whether transformation is possible or impossible per se, but whether transformation is predictable for making cannabinoids as claimed. For example, while GH Jack and Haze lines produce more CBDA than controls, they appear to produce little to no glycosylated cannabinoids (see sample ID 4, 5, 7 and 11 in Figure 26). 
	Thus, the skilled artisan would not be of the opinion that Applicant possesses the methods as claimed in the genus of Cannabis plant or cells.
	Applicant argues the fact that transformation occurred and cannabinoids were produced is an indication that there is no cytotoxicity (Applicant response dated 06 October 2021, p. 9, ¶ 2).
	This argument is unpersuasive because the specification does not describe extended or continued production of cannabinoids: results are only for one and two DPI. Thus, based on the state of the art which describes that cannabinoids are toxic to the cell, and the instant specification, which describes that certain measures must be taken to prevent cytotoxicity, the skilled artisan would not reasonably expect the methods to predictably produce cannabinoids without detriment to the cell.
	Applicant asserts that Sirikantarmas does not support the notion that the claims are not enabled because it does not teach cannabinoid production in the cytosol and supports the instant invention toxicity mitigation strategies (Applicant response dated 06 October 2021, p. 9, last ¶ and p. 10, ¶ 1). Applicant argues that based on the instant invention, cannabinoids would be targeted to the vacuole and thus be non-toxic, and 
	However, this argument is not found to be persuasive because the specification and the art do not describe that cannabinoids are sequestered by the vacuole rendering them non-toxic. Thus, even if the instant methods predictably produced cannabinoids, the skilled artisan would expect both cannabinoids and hydrogen peroxide to be harmful to the cell based on the art. 
	Applicant argues that Sirikantaramas cannot be relied upon to stand for the proposition that the instant invention has no utility (Applicant response dated 06 October 2021, p. 11, ¶ 1).
	Applicant’s argument is not persuasive because it is not the position of the Office that the invention lacks utility. Rather, it is the position of the Office that the specification lacks the requisite description allowing one to envision that Applicant possesses the full scope of the invention.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662